



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Aquadel 
          Golf Course Limited v. Lindell Beach Holiday Resort Ltd.,







2009 
          BCCA 5



Date: 20090113

Docket: CA035953

Between:

Aquadel 
    Golf Course Limited also known as
Aquadel Golf Course Ltd.

Appellant

(
Petitioner
)

And

Lindell 
    Beach Holiday Resort Ltd. and
MHC TT (Canada) Holdings, Inc.

Respondents

(
Respondents
)




Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Mr. Justice Lowry




The 
          Honourable Madam Justice D. Smith








D.P. 
          Church


Counsel for the Appellant




M.G. 
          Bolda

R.V. 
          Wickett
E. Jawl


Counsel for the Respondent, Lindell Beach Holiday Resort 
          Ltd

Counsel for the Respondent, MHC TT Holdings




Place 
          and Date of Hearing:


Vancouver, British Columbia




November 24, 2008




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 13, 2009








Written 
          Reasons by
:




The 
          Honourable Chief Justice Finch




Concurred 
          in by:




The 
          Honourable Mr. Justice Lowry




The 
          Honourable Madam Justice D. Smith



Reasons 
    for Judgment of the Honourable Chief Justice Finch:

I.

[1]

The petitioner, Aquadel, appeals from the judgment of the Supreme Court 
    of British Columbia pronounced 5 March 2008 dismissing its petition to cancel 
    as a charge against its property the written Agreement of 5 June 1978 made 
    between Robert James Whitlam as one party, and Robert James Whitlam and Thousand 
    Trails (Canada) Inc. as the other party.  The petitioners right to cancellation 
    depended upon it showing that the Agreement was not and did not contain a 
    restrictive covenant.

[2]

In the alternative, the petitioner claimed that if the Agreement properly 
    construed was a restrictive covenant, the petitioner was entitled to have 
    the restrictive covenant discharged under the provisions of s. 35(2) of the
Property Law Act,
R.S.B.C. 1996, c. 377.

[3]

The court below held that one paragraph of the Agreement created a 
    restrictive covenant and that the petitioner was not entitled to its cancellation.  
    The court therefore dismissed the petition.

[4]

In my respectful view, the judge erred in his construction of the Agreement. 
     Properly construed the Agreement is a positive one, requiring the petitioner 
    to maintain a portion of its lands as a golf course.  A positive covenant 
    does not run with the land, and its character is not altered by registration 
    as a charge in the Land Title Office.  For the reasons that follow I would 
    allow the appeal and order that the Registrar of the Land Titles Office cancel 
    the Agreement as a charge against the petitioners lands.

II.         FACTS

[5]

Richard Whitlam and his wife Wendy own the petitioner company.  Richard 
    is the son of Robert Whitlam, who executed the Agreement in dispute.

[6]

The judge found the following facts:

[7]        
    In 1954, Robert bought a 31-acre property near Cultus Lake known as the old 
    Lindell Farm.  That property was situated north of the Columbia Valley 
    Highway and encompassed parts of the Whitlam and Thousand Trails Land.

[8]

After farming the property for approximately 
    two years, Robert created a camping resort called Aquadel Acres.  The 
    resort originally consisted of a 16 acre, 9-hole golf course and a 15 acre 
    campground with an outdoor pool.  The campground originally had 250 camp 
    sites.

[9]

In 1972, Robert purchased an adjoining 
    80 acre farm south of the Columbia Valley Highway in order to expand his operations.  
    The golf course was increased from a 9-hole course to an 18-hole par 3 course.  
    Another 15 acres was developed into a second campground consisting of a further 
    250 camp sites.

[10]

In 1978, just prior to his retirement, 
    Robert subdivided Aquadel Acres into four separate parcels of lands.  One 
    parcel made up the Whitlam Land and consisted of approximately 26 acres on 
    which the golf course and two houses were located. Robert lived in one house 
    and his son, Richard Whitlam (Richard) and his wife Wendy lived in the second 
    house.  The remaining three parcels made up the Thousand Trails Land, 
    consisting of  a 15 acre portion on which the original campground was 
    located (Parcel B), a 35 acre portion on which the second campground was 
    located (Lot 16) and a 35 acre portion of largely undeveloped land (Lot 
    15).

[11]

In June 1978, Robert sold the Thousand 
    Trails Land to Thousand Trails.  As the term of the sale, Robert and 
    Thousand Trails entered into the Agreement.

[7]

The full text of the Agreement is as follows:

WHEREAS:

A.         
    Whitlam has agreed to sell the lands and premises described in the Schedule 
    hereto (hereinafter called the Thousand Trails Land) to Thousand Trails.

B.         
    As a term of the sale and for the benefit of the Thousand Trails land it has 
    been agreed that Whitlam will restrict the use of Lot 178 of Legal Subdivisions 
    Two (2) and Seven (7) of Section Fifteen (15) and of Legal Subdivisions Fifteen 
    (15) and Sixteen (16) of Section Ten (10) of Township Twenty-Tow [Two] (22), 
    Plan 54872 New Westminster District, which land is hereinafter called Whitlam 
    Land to the operation of a golf course thereon and the continued use as residences 
    of two (2) residences thereon.

NOW 
    THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the execution 
    by the parties hereto of a certain right to purchase of even date herewith 
    and for other good and valuable considerations Whitlam hereby covenants and 
    agrees that he will not use the Whitlam land for any purpose other than as 
    a golf course including any facilities necessary or incidental thereto and 
    for greater certainty such factilities [facilities] may include a club house 
    and restaurant and may use the Whitlam land as the location of two (2) residences.

Whitlam further covenants with Thousand Trails to maintain the golf course 
    on the Whitlam land in a proper manner in keeping with its use as a golf course 
    and consistant [consistent] with a state of repair generally considered acceptable 
    for comparable golf courses.

Whitlam further agrees that those persons who shall have purchased the right 
    to camp on the land shall be entitled to preferential rates for the use of 
    the golf course which preferential rate may be negotiated from time to time 
    by the parties hereto but in any event such preferential rate shall be no 
    less than ten (10%) percent less than the rate charged to members of the general 
    public.

The parties hereto agree that the restriction herein contained shall survive 
    for the lessor [lesser] of:

(a)        the life of the survivor of the decendents                                
                [descendants] of Queen Elizabeth The Second of                            
    Canada and Twenty-One (21) years thereafter,                          and

(b)        the 31
st
day of December, 2076.

This agreement shall enure [inure] to the benefit of the parties hereto and 
    their respective executors, administrators, successors and assigns.

IN WITNESS WHEREOF Whitlam has caused this agreement to be executed as of 
    the day and year first above written.

SIGNED, SEALED and DELIVERED              )

By ROBERT JAMES WHITLAM in      )

The presence of:                                             
    )

)

________________________________  
    )

[8]

The judges findings of fact continue:

[12]      As 
    part of the transaction, Robert granted Thousand Trails a right of first refusal 
    to purchase or lease the Whitlam Land.

[13]

On June 7, 1978, the Agreement was registered as a restrictive 
    covenant on title to the Whitlam Lands and endorsed on the titles of the Thousand 
    Trails Land.   The right of first refusal was also registered at 
    that time.

[14]

Aquadel was set up in 1979 specifically to purchase the 
    Whitlam Land from Robert.  Aquadels initial share holdings were not 
    in evidence.  In 1979, Robert transferred the Whitlam Lands to Aquadel 
    for Aquadel shares and a promissory note.  Richard acquired Roberts 
    shares on Roberts death in 1984.

[15]

Richard and Wendy presently own Aquadel.  Since 
    1979, Richard and Wendy have run all facets of the golf course operations.  
    It has been their lifetime work.  Wendy does the accounting, cooks and 
    manages the restaurant.   Richard, as golf course superintendent, 
    does all the maintenance and mechanical work.  He also gives golf lessons 
    and, when the course hosts tournaments, is the barbeque chef.

[16]

In 1998, Thousand Trails advised Richard that it did 
    not intend to exercise its right of first refusal and the right of first refusal 
    was discharged from title.

[17]

In 1998, Aquadel subdivided the Whitlam Lands and sold 
    one of the two houses, together with approximately one-half acre of land, 
    to Stan and May Bendera.

[18]

Between 1978 and 2000, Thousand Trails reduced the number 
    of camping sites from 500 to 285 spaces.  Of the 285 spaces, 155 were 
    on Parcel B and 130 on Lot 16.

[19]

In 2000, Thousand Trails sold Lots 15 and 16 to the Benderas. 
    The Benderas continued to operate Lot 16 as a campground.

[20]

In January 2004, the Benderas sold Lots 15 and 16 and 
    the one-half acre parcel containing Roberts old house to Lindell Beach.  
    Subsequent to the purchase, Lindell Beach redeveloped the site.  It added 
    a swimming pool and renovated several existing amenities including the tennis 
    courts, basketball court and clubhouse.

[21]

Lindell Beach sells pre-fabricated holiday trailers 
    which are placed on trailer pads that Lindell Beach leases to the trailers 
    purchasers.  Lindell Beach has 130 trailer sites of which 100 are presently 
    occupied.

[22]

Thousand Trails continues to operate on Parcel B a recreational 
    vehicle resort.  Parcel B contains 155 fully serviced campsites to which 
    customers can bring their recreational vehicles or tents.

[23]

Both Lindell Beach and Thousand Trails reference the 
    adjoining golf course in their advertising material.  The representatives 
    of Lindell Beach and Thousand Trails depose that that their clients regularly 
    make use of the golf course.  This is contested by Richard who estimates 
    that the respondents clients are but a small percentage of the golf course 
    users.

[24]

In recent years, several new golf courses have been built 
    in the general vicinity of the Aquadel Lands.  Play on the Aquadel course 
    has fallen from 40,000 rounds of golf per year in the early 1990s to approximately 
    15,000 rounds played last year.  Richard deposes that Aquadel can no 
    longer make a reasonable profit by operating the Aquadel Lands as a golf course, 
    and it is likely the course will not continue operations.

[25]

Over the last several years Aquadel has unsuccessfully 
    attempted to sell the Aquadel Lands.  Potential investors have advised 
    Aquadel that the Aquadel Lands are worth very little as a golf course.

[26]

Aquadel would like to redevelop the Aquadel Lands and 
    create an upscale residential development including rancher-style homes, townhouses 
    and recreational facilities.  Any redevelopment of the Aquadel Lands 
    would require rezoning.

[27]

Although Covenant Three of the Agreement requires preferential 
    golf rates for campers from Thousand Trails, Aquadel has never given such 
    a discount.  Thousand Trails did not request such discounts until 2004 
    or 2005.  At that time, Aquadel agreed to give Thousand Trails campers 
    a 10% discount on weekdays in consideration of Thousand Trails allowing Aquadel 
    to advertise on their website.

[28]

Richard has deposed that he only learned of the Agreement 
    in 2006.  He then entered into negotiations with the respondents to have 
    the restrictive covenant removed from title.  In the course of those 
    negotiations, Thousand Trails at one time appeared prepared to lift the covenant 
    in return for a covenant which would prevent the land being used as a competing 
    campsite, while Lindell Beach was prepared to purchase the Aquadel Lands in 
    order to carry out its own development.  The negotiations were ultimately 
    unsuccessful.

III.        THE LAW

[9]

The law as to what is necessary to create a restrictive covenant is 
    not in dispute, and was correctly stated by the trial judge at para. 30:

[30]      In
Westbank Holdings Ltd. v. Westgate Shopping Centre Ltd.
, 2001 
    BCCA 268; 42 R.P.R. (3d) 53, the court reviewed the elements of a restrictive 
    covenant at ¶16:

The necessary 
    conditions of covenants which run with land are set out by DeCastri in his 
    text, Registration of Title to Land (Carswell 1987). They were stated by Clearwater, 
    J. in Canada Safeway Ltd. v. Thompson (City), [1996] M.J. No. 393, August 
    15, 1996, at page 8, as follows:

(a)     The 
    covenant must be negative in substance and constitute a burden on the covenantors 
    land analogous to an easement. No personal or affirmative covenant requiring 
    the expenditure of money or the doing of some act can, apart from statute, 
    be made to run with the land.

(b)     The 
    covenant must be one that touches and concerns the land; i.e., it must be 
    imposed for the benefit or to enhance the value of the beneficial land. Further 
    that land must be capable of being benefited by the covenant at the time it 
    is imposed.

(c)     The 
    benefited as well as the burdened land must be defined with precision the 
    instrument creating the restrictive covenant.

(d)     The 
    conveyance or agreement should state the covenant is imposed on the covenantors 
    land for the protection of specified land of the covenantee

(e)     Unless 
    the contrary is authorized by statute, the titles to both the benefited land 
    and the burdened land are required to be registered.

(f)      Apart 
    from statute the covenantee must be a person other than the covenantor.

[10]

There is no dispute that the last five conditions for creation of a 
    restrictive covenant are met in this case.  The only issue is whether the 
    covenant is negative in substance.

[11]

A restrictive covenant is to be construed strictly and the parties 
    intention to create one must be shown in clear and unambiguous language.  In
Nylar Foods Ltd. v. Roman Catholic Episcopal Corp. of Prince Rupert
(1988), 48 D.L.R. (4
th
) 175 (B.C. C.A.), McLachlin J.A. 
    (as she then was) said:

The 
    policy of the courts to favour competition and alienability leads to a strict 
    construction of restrictive covenants: White v. Lauder Developments Ltd. (1975), 
    9 O.R. (2d) 363 (C.A.); Kemp v. Bird (1877), 5 Ch.D. 549; Ashby v. Wilson, 
    [1990] 1 Ch. 66; Brigg v. Thornton, [1904] 1 Ch. 386.  This means that 
    the court will not amplify the language which the parties have used.  
    As stated in Brown, Covenants Running with Land 1907, p. 126:

A restrictive 
    covenant as to letting or user of property will be construed strictly; the 
    Court will not extend it on the ground of presumed intention.

McLachlin 
    J.A. continued, at p. 177:

In 
    order to create a valid restrictive covenant, clear language is required showing 
    unambiguously that the parties intended to create an interest in land in favour 
    of one of them.  If it is not entirely clear from the language that the 
    parties intended to create an equity and correlative burden on the land, the 
    restrictive covenant will be treated merely as a personal covenant between 
    the parties who made it.

[12]

It is also settled law that in construing an agreement the intention 
    of the parties must be determined from the words of the contract read as a 
    whole.  In
Group Eight Investments Ltd. v. Taddei,
2005 BCCA 
    489, 47 B.C.L.R. (4
th
) 278, this Court said:

[20]      
    The plain and ordinary meaning must be given to words in a contract unless 
    to do so would result in an absurdity: Ex parte Walton. In re Levy (1881), 
    17 Ch.D. 746 (C.A.). Words must be interpreted in light of the whole of the 
    contract and the intention of the parties expressed therein. In construing 
    contracts, the court assumes that the words in the contract are there for 
    a purpose and "reject an interpretation that would render one of [the 
    contract's] terms ineffective" (National Trust Co. v. Mead (1990), 71 
    D.L.R. (4th) 488 at 499).

[13]

The Court cited
Scanlon v. Castlepoint Development Corp.
(1992), 99 D.L.R. (4
th
) 153, where Robins J.A. said at 179:

The 
    agreement with which we are concerned is a negotiated commercial document 
    which should be construed in accordance with sound commercial principles and 
    good business sense. To the extent that it is possible to do so, it should 
    be construed as a whole and effect should be given to all of its provisions. 
    The provisions should be read, not as standing alone, but in light of the 
    agreement as a whole and the other provisions thereof: Hillis Oil & Sales 
    Ltd. v. Wynn's Canada Ltd. (1986), 25 D.L.R. (4th) 649 at p. 655, [1986] 1 
    S.C.R. 57, 71 N.S.R. (2d) 353.

[14]

We were also referred to
Gilchrist v. Western Star Trucks Inc.
(2000), 73 B.C.L.R. (3d) 102 (at paras. 17 and 18).

IV.        DISCUSSION

[15]

In my respectful view, although the learned judge stated the law correctly, 
    he erred in applying it to the facts of this case, and in particular erred 
    in the construction of the Agreement.  The judge read the Agreement as containing 
    three separate and severable covenants: (1) not to use the land for any purpose 
    other than as a golf course; (2) to maintain the golf course to an acceptable 
    standard; and (3) to give certain persons a preferential rate for use of the 
    golf course.  The judge said that although the second and third covenants 
    imposed positive obligations on the covenantor, the first part of the Agreement 
    was severable and was negative in substance.

[16]

With respect, I disagree on both counts.  Although the first part of 
    the Agreement uses negative language (he will not use the Whitlam land for 
    any purpose other than as a golf course), the covenant is positive in substance.  
    It requires Whitlam to use the property only as a golf course, with related 
    facilities, and as the location for two residences.

[17]

Counsel for the respondent submitted that the covenant was not positive, 
    and that the covenantor had a choice either to use the property as a golf 
    course, or not to use the land at all.  There is nothing in the language of 
    the Agreement, nor in the surrounding circumstances, to suggest that no use 
    of the lands (other than as a location for two residences) was intended by 
    Robert Whitlam either as covenantor or as covenantee.  The only sensible interpretation 
    of the first paragraph is that the parties intended the lands to be used as 
    a golf course, and only as a golf course.

[18]

It was, moreover, an error to read the first paragraph in isolation 
    from the next two paragraphs.  The covenants to maintain a golf course on 
    Whitlams land, to keep it in repair, and to give preferential rates to certain 
    golfers, are consistent with, and only with, Whitlams obligation to use the 
    land as a golf course.  If the first paragraph were interpreted to mean that 
    Whitlam did not have to use the lands as a golf course, and could allow it 
    to return to wilderness, the remaining paragraphs of the Agreement would be 
    meaningless and unenforceable.  Whitlam could hardly maintain the golf course 
    in a proper and acceptable manner and give preferential rates to certain golfers 
    for its use if he failed to use the land as a golf course at all.

[19]

The provisions in the Agreement are clearly interrelated and should 
    not be read in isolation.  The law requires that the Agreement be read as 
    a whole, and when it is it can be seen that it creates a positive obligation 
    on the covenantor.  Its language is far from the clear and unambiguous language 
    necessary to show an intention to create an interest in land in favour of 
    the covenantee.

[20]

As the covenant is not negative in substance, it cannot be enforced 
    against Robert Whitlams successors in title.  The petitioners are entitled 
    to an order cancelling the Agreement as a charge on the land.

[21]

In view of this conclusion, it is not necessary to consider the alternate 
    ground for cancellation put forward under the
Property Law Act
.

[22]

I would allow the appeal.

The Honourable 
    Chief Justice Finch

I agree:

The Honourable Mr. Justice Lowry

I agree:

The Honourable Madam Justice D. Smith


